           Case
           Case2:20-cv-02117-GMN-DJA
                2:20-cv-02117-GMN-DJA Document
                                      Document10
                                               9 Filed
                                                 Filed12/23/20
                                                       12/29/20 Page
                                                                Page11of
                                                                       of22




 1   OLIVER J. PANCHERI, ESQ.
     Nevada Bar No. 7476
 2   SANTORO WHITMIRE
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, Nevada 89135
 4   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: opancheri@santoronevada.com
 5
     SIMON J. FRANKEL, ESQ.
 6   (Pro Hac Vice forthcoming)
     COVINGTON & BURLING LLP
 7
     Salesforce Tower
 8   415 Mission Street, Suite 5400
     San Francisco, CA 94105-2533
 9   Tel.: (415) 591-7052
     Email: sfrankel@cov.com
10

11   Attorneys for Defendants Tripadvisor, LLC
     and Viator, Inc.
12
                                UNITED STATES DISTRICT COURT
13                                   DISTRICT OF NEVADA
14   SAN FRANCISCO COMPREHENSIVE                      Case No. 2:20-cv-02117-GMN-DJA
15   TOURS, LLC, a California limited liability
     company,                                         STIPULATION AND ORDER TO
16                                                    EXTEND TIME FOR DEFENDANTS TO
                                  Plaintiffs,         FILE A RESPONSE TO THE
17                                                    COMPLAINT AND TO EXTEND
     v.                                               BRIEFING SCHEDULE REGARDING
18                                                    DEFENDANTS’ POTENTIAL MOTION
19   TRIPADVISOR, LLC, a Delaware limited             TO DISMISS
     liability company; VIATOR, INC., a Delaware
20   corporation,                                                  (FIRST REQUEST)

21                                Defendants.
22          IT IS HEREBY STIPULATED AND AGREED between Plaintiff SAN FRANCISCO
23   COMPREHENSIVE TOURS, LLC (“Plaintiff”) and Defendants TRIPADVISOR, LLC and
24   VIATOR, INC. (together, “Defendants”), by and through their respective counsel and pending
25   the Court’s approval, that Defendants shall have an additional thirty (30) days to respond to the
26   Complaint [ECF No. 1]. Defendants’ deadline to the respond to the Complaint is extended to
27   January 27, 2021.
           Case
           Case2:20-cv-02117-GMN-DJA
                2:20-cv-02117-GMN-DJA Document
                                      Document10
                                               9 Filed
                                                 Filed12/23/20
                                                       12/29/20 Page
                                                                Page22of
                                                                       of22




 1          IT IS FURTHER STIPULATED AND AGREED between Plaintiff and Defendants that,

 2   should Defendants file a motion to dismiss the Complaint, the briefing schedule for the motion to

 3   dismiss shall be extended and modified as follows: Plaintiff shall have an additional thirty (30)

 4   days to oppose any motion to dismiss, which will be March 12, 2021. Defendant will have an

 5   additional seven (7) days to file a reply, which would be due on March 26, 2021.

 6          Good cause exists for the extensions set forth herein. Defendants’ counsel was only

 7   recently retained in this matter and the response to the Complaint currently falls during the

 8   Holiday Season. Further, the parties and their counsel are dealing with difficulties arising from

 9   working remotely due to COVID-19 restrictions and precautions. Finally, the proposed briefing

10   schedule also addresses the conflicts with the schedules of counsel and the potential complexities

11   of this matter. This is the first extension requested and the parties do not anticipate requesting

12   another extension for Defendants to respond to the Complaint or for the briefing schedule in

13   connection with any motion to dismiss to be further modified.

14   Dated this 23rd day of December, 2020.              Dated this 22nd day of December, 2020.

15   /s/ Oliver J. Pancheri                              /s/ Thomas A. Larmore
     Oliver J. Pancheri (NV Bar No.7476)                 Steven A. Gibson (NV Bar No.6656)
16
     SANTORO WHITMIRE                                    Jodi Donetta Lowry (NV Bar No.7798)
17   10100 W. Charleston Blvd., Suite 250                Thomas A. Larmore (NV Bar No. 7415)
     Las Vegas, Nevada 89135                             GIBSON LEXBURY LLP
18   Tel.: (702) 948-8771 / Fax: (702) 948-8773          3470 E. Russell Rd., Second Floor
     Email: opancheri@santoronevada.com                  Las Vegas, Nevada 89120
19                                                       Tel.: (702) 541-7888 / Fax: (702) 541-7899
     Simon J. Frankel (Pro Hac Vice forthcoming)         Email: sgibson@gibsonlexbury.com
20   COVINGTON & BURLING LLP                                     jlowry@gibsonlexbury.com
     415 Mission Street, Suite 5400                              tlarmore@gibsonlexbury.com
21   San Francisco, CA 94105-2533
22   Tel.: (415)591-7052                                 Attorneys for Plaintiff
     Email: sfrankel@cov.com
23
     Attorneys for Defendants
24                                                     IT IS SO ORDERED:

25                                                     __________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
26
                                                                December 29, 2020
                                                       Dated:_____________________________
27


                                                   -2-
